Name: Council Regulation (EEC) No 2108/92 of 13 July 1992 reducing the variable components applicable to certain goods originating in the Republic of Hungary resulting from the processing of agricultural products referred to in the Annex to Regulation (EEC) No 3033/80 (1992)
 Type: Regulation
 Subject Matter: tariff policy;  prices;  Europe
 Date Published: nan

 28. 7. 92 No L 212/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2108/92 of 13 July 1992 reducing the variable components applicable to certain goods originating in the Republic of Hungary resulting from the processing of agricultural products referred to in the Annex to Regulation (EEC) No 3033/80 (1992) the Interim Agreement ; whereas safeguard measures need to be made applicable to the transformed agricultural products not covered by Annex II of the Treaty referred to by this Regulation ; Whereas Article 8 of Protocol No 3 of the Interim Agree ­ ment provides for the application of the reduced variable components as from 1 May 1992, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), which establishes the method of calculation of variable components applicable to goods referred to in its Annex ; Whereas Article 4 (3) of Protocol No 3 to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary of the other part (2), on trade and trade related matters provides for reductions in the variable components for certain goods referred to in Annex II to the said Protocol within the limit of quotas fixed in Annex I to the same Protocol ; Whereas under Article 1 (2) of Protocol No 3 of the Interim Agreement the Joint Committee can extend the lists of processed agricultural products referred to by the said Protocol ; Whereas Council Regulation (EEC) No 521 /92 of 27 February 1992 opening and providing for the adminis ­ tration of Community tariff quotas and tariff ceilings for certain agricultural and industrial products, originating in Hungary, Poland and the Czech and Slovak Federal Republic (CSFR) (1992) (3), establishes the rules necessary to administer the quotas referred to in this Regulation ; Whereas Regulation (EEC) No 519/92 (4) adopted in parti ­ cular detailed rules of application of Articles 24 and 25 of Article 1 1 . From 1 May to 31 December 1992, goods origina ­ ting in Hungary listed in the Annex shall be subject to a reduced variable component determined in accordance with Article 2 within the limits of the quotas set in Annex II of Regulation (EEC) No 521 /92. 2. For the purposes of this Regulation, 'originating goods' means goods meeting the conditions established by Protocol No 4 to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Commu ­ nity, of the one part, and the Republic of Hungary, of the other part. Article 2 The reduced variable components applicable for the three-monthly periods 1 May to 31 July and 1 August to 31 October and the period 1 November 1992 to 31 December 1992 shall be calculated as follows. (a) The difference, established in accordance with Article 6 (2) of Regulation (EEC) No 3033/80, between the average threshold price and the average cif price or free-at-frontier price for each basic product shall be reduced by 10 %, except that the difference estab ­ lished for common wheat shall be reduced by 20 % . (') OJ No L 323, 29. 11 . 1980, p . 1 . Regulation as last amended by Regulation (EEC) No 1436/90 (OJ No L 138, 31 . 5. 1990, p. 9). (2) OJ No L 116, 30. 4. 1992, p. 2. (3) OJ No L 56, 29. 2. 1992, p. 12. 0 OJ No L 56, 29. 2. 1992, p. 6. No L 212/2 Official Journal of the European Communities 28 . 7. 92 Articles 5 and 6 of Regulation (EEC) No 519/92 shall apply to the goods referred to in the Annex, notwithstan ­ ding the terms of Article 8 thereof. Article 5 If the Joint Committee decides to add other processed agricultural products to the Annexes to Protocol No 3 to the Interim Agreement pursuant to Article 1 (2) of the said Protocol, the Council, acting by a qualified majority, shall take the measures necessary for the implementation of such decisions. (b) The amounts thus obtained shall apply to the quanti ­ ties of basic products considered to have been used in the manufacture of the goods concerned in accord ­ ance with Article 4 (1 ) (b) of Regulation (EEC) No 3033/80. Article 3 The variable components applicable to goods listed in the Annex to Regulation (EEC) No 3033/80 but not listed in the Annex to this Regulation and to the goods referred to in that Annex for quantities exceeding the quotas fixed in Annex II to Regulation (EEC) No 521 /92 shall be those established directly pursuant to Article 6 of Regulation (EEC) No 3033/80 . Those quotas shall be administered in accordance with Regulation (EEC) No 521 /92. Article 4 For the purposes of applying safeguard measures to goods referred to in Annex I to this Regulation in accordance with Articles 24 and 25 of the Interim Agreement, Article 6 This Regulation shall enter into force the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Council The President N. LAMONT No L 212/328 . 7. 92 Official Journal of the European Communities ANNEX List of goods benefiting from a reduction in the variable component referred to in Article 1 CN code Description 0710 40 00 Sweet com (uncooked or cooked by steaming or boiling in water), frozen 0711 90 30 Sweet corn provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but insuitable in that state for imme ­ diate consumption ex 1704 Sugar confectionery (including white chocolate), not containing cocoa ; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling wihtin CN code 1704 90 10 (') 1806 Chocolate and other food preparations containing cocoa (') 1901 Malt extract ; food preparations of flour, meal , starch or malt extract not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30 ; couscous, whether or not prepared 1903 Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains, pearls, sittings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes) ; cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa, communion wafers, empty sachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2001 90 30 Sweet corn prepared or preserved by vinegar or acetic aid 2004 90 10 Sweet corn prepared or preserved otherwise than by vinegar or acetic acid ; frozen 2005 80 00 Sweet corn (Zea mays var. saccbarata), prepared or preserved otherwise than by vinegar or acetic acid ; not frozen 2101 10 99 Preparations with a basis of extracts, essences and concentrates of coffee or with a basis of coffee, other than those of CN Code 2101 10 91 2101 20 90 Extracts, essences and concentrates of tea or mate and preparations with a basis of these extracts, or with a basis of tea or mate, other than those of CN code 2101 20 10 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 2105 Ice cream and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups (') 2202 90 91 2202 90 95 2202 90 99 Non-alcoholic beverages, not including fruit or vegetable juices of CN code 2009, containing products of Nos 0401 , 0402 and 0404 or obtained from products of CN codes 0401 , 0402 and 0404 products (') Other than goods of CN codes 1704 90 51 , 1704 90 99, 1806 20 80, 1806 20 95, 1806 90 90 and 2106 90 00 containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose).